IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11154
                        Conference Calendar



JACK W. BORNINSKI,

                                          Plaintiff-Appellant,

versus

TOMI J. SHEHAN; MARILEA LEWIS,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-1551-R
                       - - - - - - - - - -
                          June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jack W. Borninski appeals from the district court’s

dismissal of his civil-rights lawsuit against Judge Marilea Lewis

and Tomi J. Shehan for lack of subject-matter jurisdiction and on

grounds of judicial immunity.    We review the dismissal de novo.

See Robinson v. TCI/U.S. West Comm. Inc., 117 F.3d 900, 904 (5th

Cir. 1997)(subject-matter jurisdiction); Morin v. Caire, 77 F.3d

116, 120 (5th Cir. 1996) (immunity).

     A review of the record shows that Lewis was entitled to

absolute judicial immunity against the instant 42 U.S.C. § 1983

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11154
                                -2-

lawsuit and that Shehan was not liable under § 1983 because he

was not a state actor.   See Boyd v. Biggers, 31 F.3d 279, 284-85

(5th Cir. 1994)(judicial immunity); Mills v. Criminal Dist. Court

#3, 837 F.2d 677, 679 (5th Cir. 1988)(private attorneys are not

state actors).   Borninski’s appeal lacks arguable merit.   See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     Accordingly, we DISMISS his appeal as frivolous.   See 5TH

CIR. R. 42.2.